Name: Commission Regulation (EEC) No 2532/91 of 23 August 1991 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 March and 30 June 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/12 Official Journal of the European Communities 24. 8 . 91 COMMISSION REGULATION (EEC) No 2532/91 of 23 August 1991 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 March and 30 June 1991 cable to cereals and the monthly price increases for cereals for the 1991 /92 marketing year ; Whereas the amendments to the rates of the aid in ques ­ tion are applicable from the date of entry into force of the Regulations fixing those rates, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas, in the absence of the guide price for dried fodder and of the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1991 /92 marketing year and the intervention price for barley for the same marketing year, the rates of the aid for dried fodder appli ­ cable between 1 March 1991 and 30 June 1991 for May to September 1991 were fixed on the basis either of those for the 1990/91 marketing year or of those proposed by the Commission to the Council for the 1991 /92 marketing year ; Whereas Council Regulation (EEC) No 1627/91 of 15 June 1991 fixing the guide price for dried fodder for the 1991 /92 marketing year (3) fixes the guide price and the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 at the same level as the provisionally fixed rate of aid, except in the case of the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 ; Whereas Council Regulation (EEC) No 1703/91 (4) and (EEC) No 1706/91 (*) fix, respectively, the prices appli ­ Article 1 1 . The rates of the aid for dried fodder fixed provision ­ ally and set out in the Annexes to Commission Regula ­ tions (EEC) No 498/91 (*), (EEC) No 769/91 Q, (EEC) No 1098/91 (8), (EEC) No 1371 /91 f) and (EEC) No 1466/91 (10) fixing the rate of aid for dried fodder shall, from the date of entry into force of each of those Regula ­ tions, be fixed at the rates set out in the Annex to this Regulation. 2. The rates of aid for dried fodder fixed provisionally and set out in the Annexes to Commission Regulations (EEC) No 1655/91 (") and (EEC) No 1909/91 (12) are hereby confirmed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No L 55, 1 . 3 . 1991 , p. 64. 0 OJ No L 81 , 28 . 3 . 1991 , p. 56. (8) OJ No L 110, 1 . 5. 1991 , p. 31 . 0 OJ No L 130, 25. 5. 1991 , p. 48 . (10) OJ No L 138, 1 . 6 . 1991 , p. 48 . (") OJ No L 151 , 15. 6. 1991 , p. 36. ( ,2) OJ No L 169, 29. 6. 1991 , p. 32. (') OJ No L 142, 30 . 5. 1978 , p. 1 . 0 OJ No L 218, 28 . 7. 1989, p. 1 . 0 OJ No L 150, 15. 6 . 1991 , p. 15. (4) OJ No L 162, 26. 6 . 1991 , p. 4. n OJ No L 162, 26. 6 . 1991 , p. 7. 24. 8 . 91 Official Journal of the European Communities No L 236/13 ANNEX (ECU/tonne) Fodder dehydrated by artificial drying ; protein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States Aid rates from 1 March 1991 in case of advance fixing for the month of : May 1991 June 1991 82,356 85,021 81,768 84,453 82,356 85,021 48,828 51,513 49,416 52,081 Aid rates from 1 April 1991 in case of advance fixing for the month of : May 1991 June 1991 70,333 70,333 69,655 69,655 70,333 70,333 36,715 36,715 37,393 37,393 Aid rates from 1 May 1991 in case of advance fixing for the month of : May 1991 June 1991 July 1991 August 1991 September 1991 51,998 52,592 73,655 73,846 73,143 51,183 51,781 73,002 73,194 72,486 51,998 52,592 73,655 73,846 73,143 18,243 18,841 40,062 40,254 39,546 19,058 19,652 40,715 40,906 40,203 Aid rates from 27 May 1991 in case of advance fixing for the month of : May 1991 June 1991 July 1991 August 1991 September 1991 51,998 52,592 73,655 73,846 73,143 51,183 51,781 73,002 73,194 72,486 51,998 52,592 73,655 73,846 73,143 18,243 18,841 40,062 40,254 39,546 19,058 19,652 40,715 40,906 40,203 Aid rates from 1 June 1991 in case of advance fixing for the month of : June 1991 July 1991 August 1991 September 1991 55,841 72,372 74,091 73,049 55,055 71,709 73,441 72,392 55,841 72,372 74,091 73,049 22,115 38,769 40,501 39,452 22,901 39,432 41,151 40,109 Aid rates from 17 June 1991 in case of advance fixing for the month of : June 1991 July 1991 August 1991 September 1991 55,841 72,372 74,091 73,049 55,055 71,709 73,441 72,392 55,841 72,372 74,091 73,049 22,1 1 5 38,769 40,501 39,452 22,901 39,432 41,151 40,109